                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                         ROANOKE DIVISION

SHANE DERAY HODNETT,                            )
                                                )
                   Petitioner,                  )      Case No. 7:19CV00744
                                                )
v.                                              )             OPINION
                                                )
COMMONWEALTH OF VIRGINIA,                       )      By: James P. Jones
                                                )      United States District Judge
                  Respondent.                   )
                                                )

      Shane DeRay Hodnett, Pro Se Petitioner.

      Shane DeRay Hodnett, a Virginia inmate proceeding pro se, has filed a

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254. He challenges his

confinement pursuant to a May 1, 2019, judgment of the Roanoke City Circuit Court,

revoking his probation. Upon review of the petition, I conclude that it must be

summarily dismissed without prejudice for failure to exhaust available state court

remedies.

      Under 28 U.S.C. § 2254(b), a federal court cannot grant a habeas petition

unless the petitioner has exhausted the remedies available in the courts of the state

in which he was convicted. Ultimately, exhaustion requires the petitioner to present

his claims to the highest state court with jurisdiction to consider them and receive a

ruling. See O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999). If a § 2254 petitioner
still has available state court proceedings in which he can litigate his habeas claims,

a federal court should dismiss his § 2254 petition without prejudice to allow him to

exhaust those state court remedies. See Slayton v. Smith, 404 U.S. 53, 54 (1971).

      Hodnett’s time for a direct appeal has expired. See Va. Sup. Ct. R. 5:9(a)

(providing that notice of appeal must be filed within 30 days from entry of trial court

judgment). For claims of ineffective assistance of trial counsel such as Hodnett

alleges, however, he may file a petition for a writ of habeas corpus in the circuit

court where he was sentenced, and if relief is denied, he may then file a habeas

appeal to the Supreme Court of Virginia. See Va. Code Ann. §§ 8.01-654(A)(1),

17.1-406(B). In the alternative, he may file his initial state habeas corpus petition

directly in the Supreme Court of Virginia, instead of in the circuit court. Va. Code

Ann. § 8.01-654(A)(1). Whichever route he follows in exhausting state court habeas

remedies, a petitioner must ultimately present his claims to the Supreme Court of

Virginia and receive a ruling from that court before a federal district court can

consider them on the merits under § 2254 or grant relief.

      On the face of Hodnett’s § 2254 petition, he states that he has not filed a

habeas corpus petition in any state court since he was sentenced in state court. Court

records available online also do not indicate that he has filed a habeas petition in any

state court. Because state court habeas corpus remedies remain available to him, he

has not yet fulfilled the exhaustion requirement in 28 U.S.C. § 2254(b). For this


                                          -2-
reason, I must dismiss his § 2254 petition without prejudice to allow him to exhaust

state court remedies.1

       A separate Final Order will be entered herewith.

                                                    DATED: November 12, 2019

                                                    /s/ James P. Jones
                                                    United States District Judge




       1
         Hodnett is advised that the time to file a state court habeas petition is limited under
state law. Va. Code Ann. § 8.01-654(A)(2).
                                              -3-
